1.	Claims 1-3, 5-9, 11-13 and 25-27 are allowed. 

2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed. Because closest reasonable prior arts in the record 20150319731 and 20160380779 either individually or in combination fail to teach a non-transitory computer readable storage medium, and a method of transmitting configuration information, the method being applied to a user terminal, the method comprising: A Signaling Radio Bearer (SRB) is not established between the user terminal and the SN; the network-side device is the MN, and the IDC assistance information 
comprises at least one of IDC assistance information of a Master Cell Group (MCG) or 
IDC assistance information of a Secondary Cell Group (SCG), the assistance 
configuration information comprises at least one of assistance configuration information of IDC interference cancellation of the MCG or assistance configuration information of 
IDC interference cancellation of the SCG; or, a Signaling Radio Bearer (SRB) is 
established between the user terminal and the SN; the IDC assistance information comprises IDC assistance information of a Secondary Cell Group (SCG), and the network-side device comprises the SN, sending the IDC assistance information to the 
network-side device comprises sending the IDC assistance information of the SCG 
to the SN through an SRB3 between the user terminal and the SN. The prior arts in the record also fail to teach a non-transitory computer readable storage medium and, a method of transmitting configuration information, the method being applied to a Master Node (MN), the method comprising an IDC assistance information comprises at least 
one of IDC assistance information of a Master Cell Group (MCG) or IDC assistance 

of IDC interference cancellation sent to the user terminal comprises at least one of assistance configuration information of IDC interference cancellation of the MCG or assistance configuration information of IDC interference cancellation of the SCG. Furthermore, the prior arts in the record also fail to teach a non-transitory computer readable storage medium and, a method of transmitting configuration information, the method being applied to a Secondary Node (SN), the method comprising an IDC assistance 
information comprises IDC assistance information of a Secondary Cell Group (SCG),
obtaining the IDC assistance information of the user terminal comprises obtaining the IDC assistance information of the SCG from the user terminal through a Signaling Radio Bearer 3 (SRB3) between the user terminal and the SN.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466    

/DIANE L LO/Primary Examiner, Art Unit 2466